UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) April 22, 2014 INDEPENDENCE RESOURCES PLC (Exact name of registrant as specified in its charter) United Kingdom 000-14691 77-0039728 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer IdentificationNo.) 254 W. HANLEY AVE. SUITE A (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (208)209-9868 n/a (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17CFR240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17CFR240.13e-4(c)) 2 Item 5.02Departure of Certain Officers and Directors On April 16, 2011, we received a resignation from John J. May, a Director of the Company. On April 18, 2014 we received a resignation from Donna Miller, the Chief Financial Officer (CFO) of the Company.Mr. May’s and Ms. Miller’s resignations were not the result of any disagreements with our company regarding its operations, policies, practices or otherwise. Mr. John P. Ryan, current CEO of the Company, shall act as interim CFO of the Company until a replacement for Ms. Miller can be found. The Board has not yet considered a replacement for Mr. May. Our board of directors now consists of John Ryan, Kerry Dukes, and Tony Williams. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. INDEPENDENCE RESOURCES PLC JOHN P. RYAN John P. Ryan President and Director Date: April 22, 2014
